Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                         February 23, 2016

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II

 STATE OF WASHINGTON,                                                No. 47194-9-II

                                Respondent,

          v.

 A.W.,                                                        UNPUBLISHED OPINION

                                Appellant.

         WORSWICK, P.J. — A.W. appeals a trial court order imposing restitution in an amount to

be determined by A.W.’s probation counselor without a hearing, arguing the trial court exceeded

its statutory authority. The State concedes the trial court exceeded its statutory authority by

failing to either set a restitution amount or set a hearing within 180 days to determine the

amount. We accept the State’ s concession, reverse the order imposing restitution, and remand

for further proceedings consistent with this opinion.

                                              FACTS

         On January 21, 2015, A.W. was convicted of one count of third degree malicious

mischief for using a spray paint can to break a building’ s window. Immediately after the trial,

the court held a disposition hearing, wherein the judge ordered A.W. to pay restitution “ in an

amount to be determined by the Probation Counselor. If the Probation Counselor and the

respondent cannot agree on an amount, the matter may be set for hearing.” Clerk’ s Papers at 9.

No evidence was presented regarding the cost to replace the broken window, and restitution was

not discussed at the disposition hearing. A.W. appeals.
 No. 47194-9-II


                                             ANALYSIS

         A.W. argues, and the State concedes, that the trial court exceeded its statutory authority

to impose restitution under RCW 13.40.150(3)(f). We accept the State’ s concession because the

trial court erred when it ordered the amount of restitution to be determined by the probation

counselor without a hearing.

         A court derives its authority to impose restitution from statutory law; however, in doing

so, a court may not exceed that statutory authority. State v. Martin, 137 Wash. 2d 149, 155, 969
P.2d 450 (1999). We review a trial court’ s authority to order restitution under the statute de

novo. State v. Oakley, 158 Wash. App. 544, 552, 242 P.3d 886 (2010).

         Under chapter 13.40 RCW, the trial court “ shall hold a disposition hearing, at which the

court shall . . . [d]etermine the amount of restitution owing to the victim, if any, or set a hearing

for a later date not to exceed one hundred eighty days” after sentencing to determine the proper

amount of restitution owed. RCW 13.40.150(3)(f) (emphasis added). The juvenile restitution

statute is similar to the adult statute, which also states in relevant part, “ the court shall determine

the amount of restitution due at the sentencing hearing or within one hundred eighty days.”

RCW 9.94A.753(1) (emphasis added). Our Supreme Court has held that the adult statute’ s use

of the word “shall” is a mandatory directive. State v. Krall, 125 Wash. 2d 146, 148, 881 P.2d 1040

1994).

         Here, the trial court neither determined the amount of restitution nor scheduled a hearing.

Instead, the trial court entered a disposition order directing A.W.’s probation counselor to

determine the amount of restitution and, if A.W. did not agree with the amount, allowing the

matter to be set for hearing. This order exceeded the trial court’ s statutory authority to impose

restitution under RCW 13.40.150(3)(f).



                                                   2
 No. 47194-9-II


       Under the statute, the juvenile court had two options to impose restitution fees if it chose

in its discretion to do so. First, it could have made a determination at the January 21 disposition

hearing. If the court lacked sufficient information to make this determination, it could have

exercised its second option: to set a hearing within 180 days from that date.

       RCW 13.40.150(3)(f) requires that the decision be made by the court at a disposition

hearing. The statute does not empower the trial court to appoint A.W.’s probation counselor to

make this determination. Consequently, we agree with A.W. and accept the State’ s concession

that the court exceeded its authority by failing to either determine a restitution amount or set a

hearing within 180 days to determine the amount. We reverse the order imposing restitution, and

remand for further proceedings consistent with this opinion.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.




                                                                     Worswick, P.J.
 We concur:




 Maxa, J.




 Lee, J.




                                                  3